DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates (US 2004/232214 A1).
Regarding claims 1 and 8, Bates teaches a dispensing feature with built-in ad panel comprising a plurality of panels defining an interior of the carton, the plurality of panels comprising a top panel (24), a first side panel (20) hinged to one of opposed side edges of the top panel, a second side panel (22) hinged to the other of the side edges of the top panel, an upper end closure flap (80) hinged to the top panel, a first side end closure flap (40 and area defined between folds 50/64/28) hinged to the first side panel, 
Regarding claim 2, Bates teaches a carton wherein the opening feature includes the gusset (60/62) and a part of each of the first and second side end closure flaps (see Fig. 1).
Regarding claim 3, Bates teaches a carton wherein the carton further comprises first and second top rows of articles (74), wherein the opening feature defines an access opening in the carton through which articles of the first and second top rows may exit the carton, and wherein at least one of the articles in the second top row is exposed at least in part to view when the opening feature is fully removed from the carton (see Fig. 2).
Regarding claims 4, 9, and 11, Bates teaches a carton wherein the carton further comprises a third top row of articles, and wherein at least one of the articles in the third top row is exposed at least in part to view when the opening feature is fully removed from the carton (see Par. 0017 and 0025).
Regarding claim 5, Bates teaches a carton wherein the top end closure flap comprises a sloping panel disposed obliquely (80/82) with respect to the top panel, and wherein the upper end closure flap is free of tear lines for defining the opening feature (see Fig. 1).
Regarding claims 6-7, Bates teaches a carton wherein the first and second side end closure flaps are disposed at least in part over the upper end closure flap and wherein the first and second tear lines are routed such that no portions of the first and second tear lines overlap the upper end closure flap (e.g. tear lines 50/64/52/66; see Fig. 1).
Regarding claim 10, Bates teaches a carton wherein the carton further comprises a second side panel, the at least two end closure flaps comprise first and second side end closure flaps hingedly connected to the first and second side panels respectively, the second portion comprises the first and second end closure flaps, and wherein the opening feature is defined at least in part by a second tear line (50/52), the first and second tear lines extending across the first and second side end closure flaps (40/44; see Fig. 1) respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734